ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 4/5/22 wherein claims 1, 2, 4, 13, 14, 18, 22, 23, and 25 were amended and claims 5-7, 10, 16, 17, and 19 were canceled.
	Note(s):  Claims 1-4, 8, 9, 11-15, 18, and 20-25 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 4/5/22 to the rejection of claims 1-4, 8, 9, 11-15, 18, and 20-25 made by the Examiner under 35 USC 103 and/or have been fully considered and deemed persuasive-in-part for the reasons set forth below.
112 Second Paragraph Rejections
	The 112 second paragraph rejections were WITHDRAWN because Applicant amended the claims to overcome the rejections.
112 Fourth Paragraph Rejections
	The 112 fourth paragraph rejections were WITHDRAWN because Applicant amended the claims to overcome the rejections.
103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 8, 9, 11-15, 18, and 20-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mukherjee et al (US Patent No. 8,506,499) in view of Su et al (Circulation, 2005, Vol. 112, pages 3157-3167) and in further view of Nakano et al (Journal of the American College of Cardiology, 2004, Vol. 43, No. 5, pages 818-825).
Mukherjee et al is directed to predicting atrial fibrillation (AF) recurrence, evaluating various therapies, and predicting the presence/absence of AF (see entire document, especially, abstract; Figures 3-6; column 1, lines 23-56’ column 3, lines 4-6 and 16-23; columns 4-5, bridging paragraph; column 29, line through column 30, line 28).  AF is linked to various cardiac issues (column 6, lines 31-45).  Matrix metalloproteinases (MMPs) are key contributors to degradation and as such, MMPs and tissue inhibitor metalloproteinases (TIMPs) are analyzed and used to predict recurrence and successful therapy (column 8, line 59-column 14, line 57; columns 27-28, bridging paragraph; column 28, lines 37-60).  There are antibodies specific for MMPs and TIMPs (column 25-26, bridging paragraph).  The reference values from Mukherjee et al also enables one to determine if there is a higher risk of recurrence of AF and whether or not a subject with a history of AF should be treated with an implantable pacer (pages 4-5, bridging paragraph; column 27, lines 55 through column 29, line 57).  
Mukherjee et al discloses Scenario 1 (Figure 3), Scenario 2 (Figure 4), Scenario 3 (Figure 5), and Scenario 4 (Figure 6) wherein subjects are evaluated for their AF statuses.  In addition, Mukherjee et al discloses that AF is a disturbance in the rhythmic beating of the upper chambers of the heart (the atria) (column 1, lines 23-36; column 5, lines 11-19).  
Mukherjee et al disclose that their methods and systems for predicting AF by evaluating the levels of MMPs and/or tissue inhibitor metalloproteinases.  In addition, the techniques of Mukherjee et al enable one to predict whether cardioversion will be a successful therapy (see abstract).  Also, Mukherjee et al disclose that in general AF is linked to various cardiac causes, but could also occur in otherwise normal hearts.  The document also included possible associates that included carbon monoxide poisoning, high blood pressure, mitral stenosis, mitral regurgitation, heart surgery, coronary artery disease, hypertrophic cardiomyopathy, excessive alcohol consumption, hyperthyroidism, hyperstimulation of the vagus nerve, lung pathology, pericarditis, intense emotional turmoil, and congenital heart disease (column 6, lines 31-42).  
The MMP and TIMP compositions may be labeled and detection assays performed (column 11, line 12 through column 14, line 57).  Possible MMPs and TIMPs include those listed in Tables 1-4 (columns 26, 37, 39, and 40).  
 	While Mukherjee et al disclose that it is well known in the art that MMP targeting compositions may be optionally labeled and used to evaluate the atria of AF, the reference fails to disclose the use of 99mTc-RP805 for evaluating AF risk.
Su et al disclose the non-invasive targeted imaging of a 99mTc-labeled MMP targeted cardiac radiotracer, 99mTc-RP805 (the imaging agent in independent claims 1, 2, and 4) which is used for imaging and evaluating diagnostic potential for in vivo localization of MMP activation and tracking of MMP medical activities.  Subjects were administered 99mTc-RP805 and cardiac tissue imaged using SPECT/CT (see entire document, especially, abstract; page 3158, Figure 1; page 3159 right column, 'In Vivo Pinhole...Imaging'). Su et al encompasses cardiac conditions, like Mukherjee et al (page 3157, left and right columns, bridging paragraph; page 3163, ''Dynamic Planar Imaging'; page 3163, second complete paragraph).  
Nakano et al is directed to MMP and atrial remodeling during atrial fibrillation (AF).  Structural changes in the atria occur during AF (see entire document, especially, abstract; pages 821-822, bridging paragraph).  Also, the reference discloses that MMPs are a family of proteolytic enzymes that regulate extracellular matrix turnover in a balance with the TIMPs.  The extracellular matrix degradation of MMPs is known to be associated with the pathogenesis of cardiovascular diseases such as atherosclerosis, restenosis, dilated cardiomyopathy, and myocardial infarction (pages 818-819, bridging paragraph).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the combination of references render obvious the methods of independent claims 1, 2, and 4 for the following reasons.  (1) Mukherjee et al disclose that it is known in the art to predict atrial using MMP substances which optionally may be conjugated to a detectable moiety. In addition, Mukherjee et al establishes that it is well known in the art that AF involves the atria.  (2) Su et al establishes that it is well known in the art to use the MMP targeted radiotracer 99mTc-RP805 of non-invasive imaging of cardiac tissue.  Thus, rendering obvious the combination of a well-known and cardiac effective imaging agent for a well known purpose, AF, that involves MMP targeting of cardiac tissue, the atria.  (3) Nakano et al establishes that MMP is known to be effective in atrial remodeling during AF which is consistent with the teachings of Mukherjee et al and Sun et al.

APPLICANT’S ASSERTIONS
	In summary, the following assertions are made.  Mukherjee et al teaches that atrial fibrillation is associated with differential chamber specific changes in myocardial MMP and TIMP levels, indicative of differential remodeling (see column 37).  In addition, it is asserted that Mukherjee et al determines levels of MMPs and TIMPs in the myocardium of explanted hearts (Example 1) and in plasma (Example 2).  Still, it is asserted that Mukherjee et al do not demonstrate non-invasive diagnostic procedures generally or diagnostical imaging according to the claimed method.  Applicant makes reference to determining chamber specific levels of MMPs and the diagnostic profile of Mukherjee et al Table 4.
	Applicant asserts that 99mTc-RP805 cannot distinguish between specific forms of MMP.  Also, it is asserted that it was the inventors of the instant application that noted the role of atrial MMP activation and who hypothesized that atrial structural remodeling and fibrillation can be non-invasively assessed using molecular imaging of MMP activation.
	Furthermore, it is asserted that neither Nakano et al nor Su et al cure the defects of Mukherjee et al.  It is asserted that a skilled artisan would not expect to be about to recapitulate the date of methodology of Nakano using 99mTc-RP805 based imaging.  Likewise, it is asserted that Su et al provide not teaching or data regarding MMP levels in the atria or aortic valve regions.
EXAMINER’S RESPONSE
	All of Applicant’s arguments were considered and deemed non-persuasive for reasons of record and those set forth below.  First, for clarification of the record, it is noted that in regards to Applicant’s assertion that Mukherjee et al do not demonstrate non-invasive diagnostic procedures general or diagnostic imaging according to the claimed invention, the rejection is a combination rejection.  As a result of being a 103 rejection, it is the combination of references, not Mukherjee et al alone, that renders the instant invention obvious.  As discussed in detail above, Mukherjee et al sets forth that it is well known in the art that one may predict AF risk.  
	Second, the teachings of Mukherjee et al are not limited to Example 1 in column 37.  The reference must be taken for what it teaches as a whole.  In addition, Mukherjee et al disclose that those skilled in the art will recognize and be able to ascertain using no more than routine experimentation to evaluate AF (column 3, lines 4-8).  
	Mukherjee et al disclose that in general AF is linked to various cardiac causes, but could also occur in otherwise normal hearts.  The document also included possible associates that included carbon monoxide poisoning, high blood pressure, mitral stenosis, mitral regurgitation, heart surgery, coronary artery disease, hypertrophic cardiomyopathy, excessive alcohol consumption, hyperthyroidism, hyperstimulation of the vagus nerve, lung pathology, pericarditis, intense emotional turmoil, and congenital heart disease (column 6, lines 31-42).  In addition, Mukherjee et al makes reference to various MMPs (see Tables 1-5).  Thus, the skilled artisan would not limit the teachings of Mukherjee et al to Example 1 or when the document sets forth a multitude of possible associations that are linked to AF and MMPs of interest.
	Mukherjee et al disclose that compositions comprising MMPs and TIMPs may be radiolabeled to evaluate AF risk (column 11, line 12 through column 15, line 13).  Furthermore, since Mukherjee et al discloses that AF is  an abnormal heart rhythm (cardiac arrhythmia) which involves the two small, upper heart chambers (the atria) (column 1, lines 23-36; column 5, lines 11-19), the skilled artisan would recognize that imaging of the atria area would be an area to image.  As a result secondary references were made of record because the claimed species is known in the art and the teachings regarding AF and evaluating risk are also known in the art as set forth by Mukherjee et al.
	Su et al was made of record because the document illustrates that it is known in the art to perform non-invasive targeted imaging of MMP.  Specifically, 99mTc labeled MMP targeted radiotracer, 99mTc-RP805 was used for single photon emission computed tomography/CT imaging studies.  This non-invasive process is the non-invasive imaging process that is performed in the instant invention.  The link between Mukherjee et al and Su et al is that Mukherjee et al sets forth that it is well known in the art that one may use MMPs to predict risk of atrial fibrillation in a subject. In addition, Mukherjee et al disclose that AF is an abnormal heart rhythm that involves the upper heart chambers (the atria).  Thus, it would have been obvious to a skilled artisan to utilize a drug (99mTc-RP805) known to be effective for non-invasive imaging of cardiac tissue and an effective MMP targeting radiotracer as set forth in Su et al with AF which is explained in detail in Mukherjee et a as being associated with AF.  The invention uses both a well-known MMP cardiac substance (99mTc-RP805) for a well-known purpose, AF risk evaluation.  Furthermore, if AF is known to involve the atria as disclosed by Mukherjee et al, then the skilled artisan would be motivated to use a well-known cardiac substance (99mTc-RP805) for evaluating the atria.
	Nakano et al was made of record to illustrate that it is well known in the art that MMP is involved with atrial remodeling during atrial fibrillation.  The teachings of Nakano et al are consistent with Mukherjee et al which sets forth that AF involves the upper heart chambers (the atria).  Likewise, Nakano et al disclose that the MMP of Su et al would be expected to be effective in evaluating cardiac tissue as both Su et al and Nakano et al (as well as Mukherjee et al) are directed to MMPs that are effective with cardiac tissue.  Thus, the references may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable and the rejection is still deemed proper.

NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 13 and 14:  The claims are ambiguous because of the phrase ‘exhibit the condition of’.  Specifically, it is unclear how or what conditions/limitations must be meet to determine whether or not a subject is exhibiting myocardial fibrosis or myocardial remodeling.
	Note(s):  Did Applicant intend to write ‘The method of claim 1, wherein the subject does not have a myocardial fibrosis’ for claim 13?  For claim 14, did Applicant intend to write ‘The method of claim 1, wherein the subject does not have myocardial remodeling’?
Claims 13 and 14:  The claims recite the limitation "the condition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 14, 2022